Case: 2:20-cv-03843-MHW-KAJ Doc #: 22 Filed: 08/19/20 Page: 1 of 3 PAGEID #: 123




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

  LEAGUE OF WOMEN VOTERS OF
  OHIO, A. PHILIP RANDOLPH
  INSTITUTE OF OHIO, GEORGE W.
  MANGENI, and CAROLYN E.
                                                     Civil Action No.: 20-cv-3843
  CAMPBELL,

                         Plaintiffs,
                                                     Judge Michael H. Watson
  v.
                                                     Magistrate Judge Kimberly A. Jolson
  FRANK LAROSE, in his official
  capacity as Secretary of State of Ohio,

                         Defendant.



 MOTION FOR ADMISSION PRO HAC VICE OF DALE E. HO, T. ALORA THOMAS,
                      AND JONATHAN TOPAZ
       Pursuant to Local Civil Rule 83.3(e) of the Rules of the United States District Court for

the Southern District of Ohio, I hereby move the admission, pro hac vice, of Dale Ho, Alora

Thomas, and Jonathan Topaz of the American Civil Liberties Union Foundation Inc., as

additional counsel for Plaintiffs in this case. A Certificate of Good Standing for each attorney

from the New York Supreme Court, Appellate Division, First Judicial Department is submitted

in support of this Motion.

       Mr. Ho, Ms. Thomas, and Mr. Topaz understand that, unless expressly excused, they

must each register for electronic filing with the Court promptly upon the granting of this Motion.

This Motion is accompanied by the required filing fees.

       Dale E. Ho’s relevant identifying information is a follows:

Business address: 125 Broad Street 18th Floor, New York, NY 10004
Business telephone: 212-549-2500
Case: 2:20-cv-03843-MHW-KAJ Doc #: 22 Filed: 08/19/20 Page: 2 of 3 PAGEID #: 124




Business e-mail address: dho@aclu.org

       Alora Thomas’s relevant identifying information is a follows:

Business address: 125 Broad Street 18th Floor, New York, NY 10004
Business telephone: 212-549-2500
Business e-mail address: athomas@aclu.org

       Jonathan Topaz’s relevant identifying information is a follows:

Business address: 125 Broad Street 18th Floor, New York, NY 10004
Business telephone: 212-549-2500
Business e-mail address: jtopaz@aclu.org



Dated: August 19, 2020                             Respectfully submitted,
                                                   /s/ Freda Levenson

                                                   Freda Levenson (0045916)
                                                   ACLU of Ohio Foundation
                                                   4506 Chester Avenue
                                                   Cleveland, OH 44103
                                                   Phone: 614-586-1969
                                                   Fax: 614-586-1974
                                                   flevenson@acluohio.org
Case: 2:20-cv-03843-MHW-KAJ Doc #: 22 Filed: 08/19/20 Page: 3 of 3 PAGEID #: 125




                                 CERTIFCATE OF SERVICE
       I certify that the foregoing was filed this 19th day of August, 2020 through the Court’s

Electronic Filing System. Notice of this filing will be sent to all parties for whom counsel has

entered an appearance by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.



                                                             /s/ Freda Levenson
